Title: From Thomas Jefferson to Francis Eppes, 25 July 1790
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
New York July 25. 1790.

I have duly recieved your favor of May 30. inclosing Mr. Ross’s accounts &c. I observe that almost the whole of the balance he makes, results from turning money into tobacco at 20/ and then turning it back again into money at 36/. If there was ever any agreement between Mr. Ross and me to pay him any part of the account in tobacco, it must be paid him in tobacco. But neither justice nor generosity can call for referring any thing to any other scale than that of hard money. Paper-money was a cheat. Tobacco was the counter-cheat. Every one is justifiable in rejecting both except so far as his contracts bind him. I shall carry these papers to Virginia, and there settle the matter.—War or no war, between England and Spain is still a doubtful question. If there be war, France will probably take part in it. This we cannot help, and therefore we must console ourselves with the good price for wheat which it will bring us.—The assumption of the state debts will, I believe, be agreed to; somewhat on the plan mentioned to you in my last. They assume particularly for the state of Virginia  the exact quota she will be liable to of the whole sum assumed. But the same justice is not done to the other states. More is given to some, who owed more, and less to others who owed and asked less. It is a measure of necessity. I hope to set out about the beginning of Sep. for Monticello. I am in hopes the season will invite Mrs. Eppes and yourself to make an excursion there, which will make me very happy. It is a society which will ever be dear to me. Adieu, my dear Sir. Your’s very affectionately,

Th: Jefferson

